Citation Nr: 1039044	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
the residuals of a fractured left mandible, to include a scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from August 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.  The 
appellant submitted a Notice of Disagreement with this decision 
in June 2008 and timely perfected his appeal in February 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service-connected disfiguring facial scar is not shown to 
have been manifested by more than one characteristic of 
disfigurement.

2.  The evidence does not demonstrate that the appellant's 
service-connected facial scar is so exceptional or unusual that 
referral for extraschedular consideration by designated authority 
is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased disability 
rating in excess of 10 percent for the service-connected facial 
scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.118, including Diagnostic Code 7800 (2010).

2.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, 
and for reasons expressed immediately below finds that the 
development of the issue has proceeded in accordance with the 
provisions of the law and regulations.

Standard of Review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative of any information and any medical or lay evidence 
not previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which part 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not mentioning 
who is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The appellant was 
informed of the relevant law and regulations pertaining to his 
increased rating claim in a letter from the RO dated in November 
2007.  The appellant was specifically informed, in a section 
entitled "What the Evidence Must Show," that in order to 
established entitlement to an increased disability rating the 
evidence must demonstrate "that your service-connected condition 
has gotten worse."  


Crucially, the appellant was informed of VA's duty to assist him 
in the development of his claim in the above-referenced November 
2007 letter.  Specifically, the appellant was advised that VA is 
responsible for obtaining records from any Federal agency, to 
include military records, outpatient records from VA treatment 
facilities and records from the Social Security Administration.  
The November 2007 letter also informed the appellant that VA 
medical examination would be provided or a medical opinion would 
be obtained if necessary to adjudicate his claim.

With respect to private treatment records, the VCAA letters 
informed the appellant that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency.  Included 
with the November 2007 letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the letter 
asked that the appellant complete this release so that VA could 
obtain these records.

The November 2007 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from the 
person or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal department or 
agency" [Emphasis as in the original letter.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  The appellant was provided notice compliant with the 
holding in Dingess by the letter dated in November 2007.  

The Board is aware of the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life].  The U.S. Court of Appeals for the 
Federal Circuit overruled Vazquez-Flores in part, striking the 
claimant-tailored and "daily life" notice elements.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  This was accomplished by the July 2008 
notice letter.

The Board is of course aware of the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the appellant 
was provided with correct VCAA notice through the November 2007 
and July 2008 VCAA letters, and his claim was readjudicated by 
the February 2009 Statement of the Case, after he was provided 
with the opportunity to submit evidence and argument in support 
of his claim and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no prejudice 
to the appellant in proceeding to consider his claim on the 
merits.  The appellant has pointed to no prejudice resulting from 
the timing of the VCAA notice. 

The Board further notes that neither the appellant nor his 
representative has alleged that the appellant has received 
inadequate VCAA notice.  The appellant is obviously aware of what 
is required of him and of VA.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the appellant in obtaining evidence necessary to substantiate his 
claim.  In particular, the RO has obtained the appellant's VA 
outpatient treatment records as well as the May 2008 VA 
examination report.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The aforementioned VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate upon 
which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate if 
it provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
appellant has been ably represented by his service organization.  
He declined the option of a personal hearing.  Accordingly, the 
Board will proceed to a decision.

II.  The Merits of the Claim

The appellant contends that his service-connected facial scar is 
more severely disabling than contemplated by his currently 
assigned disability rating.

Relevant Law and Regulations

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2010).  When a question arises as to 
which of two ratings apply under a particular Diagnostic Code, 
the higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. § 
4.3 (2010).  A veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board also acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21  Vet. App. 505 (2007).
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is not allowed.  
See 38 C.F.R. § 4.14 (2010).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Specific Rating Criteria

Evaluations of the scars on the head, neck, or face, such as the 
appellant's service-connected scar, are assigned under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, and 7805.  The schedular criteria are as follows:

Under Diagnostic Code 7800, effective from August 30, 2002, eight 
"characteristics of disfigurement" are set forth for evaluation 
purposes.  These consist of: (1) a scar of five or more inches 
(13 or more cm.) in length; (2) a scar of at least one-quarter 
inch (0.6 cm.) wide at the widest part; (3) surface contour of 
the scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

A minimum 10 percent evaluation is assigned for scars of the 
head, face, or neck with one characteristic of disfigurement.

A 30 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or a paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.

A 50 percent evaluation is assigned for in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement.

The maximum evaluation, 80 percent, is assigned in cases of 
visible or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.

Under Diagnostic Code 7803, a maximum evaluation of 10 percent is 
assigned in cases of superficial and unstable scars.  A 
"superficial" scar is one not associated with underlying soft 
tissue damage, whereas an "unstable" scar is one where, for any 
reason, there is frequent loss of covering of the skin over the 
scar.

Under Diagnostic Code 7804, a maximum evaluation of 10 percent is 
warranted in cases of superficial scars that are painful on 
examination.  (Under this section, a 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.)  See 38 C.F.R. § 4.68 (addressing VA's amputation 
rule).

Also, under Diagnostic Code 7805, other scars may be limited on 
the basis of limitation of function of the affected part.

The Board notes that revised provisions for evaluating scars were 
enacted effective October 23, 2008.  The new regulation provides 
that the revised provisions are applicable only to claims 
received on or after October 23, 2008.  Accordingly, the 
revisions do not apply in the present case.  See 73 Fed. Reg. 
54708 (Sept. 23. 2008).  Rather, the appellant's claim will be 
considered solely under the criteria effective as of the date of 
his August 2007 claim.

Analysis

Following a review of the available evidence in this case, and 
the applicable laws and regulations, it is the Board's conclusion 
that the evidence does not support a rating in excess of the 
currently assigned 10 percent disability rating during any 
portion of the appeal period.

Initially, the Board notes that the appellant was granted 
entitlement to service connection and assigned a 10 percent 
disability rating for his facial scar in 1960.  Since the 10 
percent disability rating has been in place for at least 20 
years, it is protected from ever being reduced due to the 
provisions of 38 U.S.C.A. § 110.  See also 38 C.F.R. § 3.951.

The appellant participated in a VA scars examination in May 2008.  
The VA examiner noted that in 1960, the appellant suffered from a 
lacerated face in a motor vehicle accident upon windshield 
impact.  At the time of the examination, the appellant stated 
that he did not suffer from any pain associated with his facial 
scar and no skin breakdown was noted.  The VA examiner stated 
that the appellant had no limitations or difficulties related to 
this well healed scar over the region where the orthopedic 
hardware was inserted.  

Upon physical examination of the appellant's head and neck 
[anterior or posterior surface], a four-centimeter (cm) by 0.2 cm 
wide scar was noted on the left side of the appellant's neck, 
just inferior to the lower margin of the mandible.  The scar was 
not tender to palpation or adherent to underlying tissue and did 
not result in limitation of motion or loss of function. There was 
no underlying soft tissue damage or skin ulceration or breakdown 
over the scar.  There was no underlying tissue loss, elevation of 
scar, depression of scar or disfigurement of head, face or neck.  
The scar was the same color as normal skin and the texture of the 
scarred area was normal.  The VA examiner diagnosed the appellant 
with a four cm by 0.2 cm curvilinear scar just under the left 
edge of the mandible where fixation hardware was inserted.  See 
VA Scars Examination Report, May 30, 2008.

In order to warranted the next higher evaluation, 30 percent, the 
evidence would need to show visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or a paired 
set of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2010).

The May 2008 VA examiner found no tissue loss, gross distortion, 
or asymmetry of one feature or a paired set of features.  The VA 
examination does not demonstrate that the appellant's the scar is 
manifested by any characteristics of disfigurement enumerated 
above.

There is no evidence that it is at least one-quarter inch (0.6 
cm.) wide at the widest part; has scar adherent to underlying 
tissue; skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and skin indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.).

Accordingly, there is no evidence of two or three characteristics 
of disfigurement, as required for a 30 percent evaluation.  See 
id.

Evaluations are also not warranted under Diagnostic Code 7803 or 
Diagnostic Code 7805, because there is no evidence showing that 
the service-connected scar is unstable or involves limitation of 
function of the affected part.  See id.  In fact, the May 2008 VA 
examiner specifically found that the scar was not unstable.

The Board has carefully considered the appellant's lay 
assertions.  As a layperson, he is competent to report his 
current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).
Hart Considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The appellant's claim for an increased disability rating for his 
service-connected facial scar was filed in August 2007.  
Therefore, the question to be answered by the Board is whether 
any different rating should be assigned for the relevant time 
period under consideration, or August 2006 to the present.  The 
RO has rated the appellant 10 percent disabling for this time 
period.

After a careful review of the record, to include the May 2008 VA 
examination report, the Board can find no evidence to support a 
finding that the appellant's facial scar was more or less severe 
during the appeal period under consideration.  Indeed, it does 
not appear that the appellant's symptomatology differed 
appreciably from that identified in the medical records.  
Accordingly, staged ratings within this time period are not 
warranted.

Conclusion 

The preponderance of the evidence is against the appellant's 
claim of entitlement to a disability rating in excess of 
10 percent for a facial scar.



III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Neither the appellant nor his representative expressly raised the 
matter of entitlement to extraschedular ratings for his facial 
scar.  The appellant's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than 
are reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be exceptional 
or unusual with respect to the facial scar and the Board has been 
similarly unsuccessful.

The record does not show that the appellant has required frequent 
hospitalizations for his service-connected facial scar.  There is 
no unusual clinical picture presented, nor is there any other 
factor that takes the disability outside the usual rating 
criteria.

In short, the evidence does not support the proposition that the 
appellant's facial scar presents such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards and warrant the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

Entitlement to a disability rating in excess of 10 percent for 
the residuals of a fractured left mandible, to include a scar, is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


